Item 77C. 1. a. A Special Meeting of Shareholders was held on March 24, 2011 b. N/A c. To approve a new investment advisory agreement by and between the fund and Ascent Investment Advisors, LLC(The “Adviser”), pursuant to which the adviser will continue to act as investment adviser with respect to the assets of the fund on substantially the same terms as under the current investment advisory agreement, all as more fully described in the proxy statement. No. of Shares % of Outstanding Shares % of Shares voted Affirmative 76.105% 85.274% Against 0.291% 0.326% Abstain 12.852% 14.400% TOTAL 89.248% 100.000% d. N/A 2. a. A Special Meeting of Shareholders was held on March 24, 2011 b. N/A c. To approve an amendment to the Fund’s agreement and declaration of trust (the “Declaration”) to eliminate the classification of the Board of Trustees and to provide that all Trustees shall serve until the termination of the fund, or until such Trustee resigns or is removed. No. of Shares % of Outstanding Shares % of Shares voted Affirmative 75.935% 85.083% Against 0.461% 0.517% Abstain 12.852% 14.400% TOTAL 89.248% 100.000% d. N/A 3. a. A Special Meeting of Shareholders was held on March 24, 2011 b. Anthony J. Hertl, William C. Steward, Walter S. Schacht, James S. Vitalie, Randolph S. Lewis c. Vote on Trustees/Directors No. of Shares voted % of Outstanding Shares % of Shares Anthony J. Hertl For 89.049% 99.777% Withheld 0.199% 0.223% William C. Steward For 89.049% 99.777% Withheld 0.199% 0.223% Walter S. Schacht For 89.049% 99.777% Withheld 0.199% 0.223% James S. Vitalie For 89.049% 99.777% Withheld 0.199% 0.223% Randolph S. Lewis For 89.049% 99.777% Withheld 0.199% 0.223% d. N/A 4. a. A Special Meeting of Shareholders was held on March 24, 2011 b. N/A c. To approve the conversion of the fund from a closed-end interval investment company to an open-end investment company (The “Conversion”), all as more fully described in the proxy statement. No. of Shares voted % of Outstanding Shares % of Shares Affirmative 76.105% 85.274% Against 0.291% 0.326% Abstain 12.852% 14.400% TOTAL 89.248% 100.000% d. N/A
